UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* LEVY ACQUISITION CORP. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 52748T104 (CUSIP Number) March 18, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 14 Pages Exhibit Index: Page 12 CUSIP NO.52748T104 Page2of 14 Pages 1. Names of Reporting Persons MOORE CAPITAL MANAGEMENT, LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 6.7% Type of Reporting Person (See Instructions) PN; IA CUSIP NO.52748T104 Page3of 14 Pages 1. Names of Reporting Persons MOORE EQUITY STRATEGIES, LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization BAHAMAS 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented By Amount in Row (9) 4.0% Type of Reporting Person (See Instructions) PN CUSIP NO.52748T104 Page4of 14 Pages 1. Names of Reporting Persons MMF ET INVESTMENTS, LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization BAHAMAS 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented By Amount in Row (9) 2.7% Type of Reporting Person (See Instructions) PN CUSIP NO.52748T104 Page5of 14 Pages 1. Names of Reporting Persons MOORE ADVISORS, LTD. 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization BAHAMAS 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 6.7% Type of Reporting Person (See Instructions) OO CUSIP NO.52748T104 Page6of 14 Pages 1. Names of Reporting Persons MOORE CAPITAL ADVISORS, L.L.C. 2. Check the Appropriate Box If a Member of a Group (See Instructions) c. [] d. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 6.7% Type of Reporting Person (See Instructions) OO CUSIP NO.52748T104 Page7of 14 Pages 1. Names of Reporting Persons LOUIS M. BACON 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization UNITED STATES 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 6.7% Type of Reporting Person (See Instructions) IN; IA; HC CUSIP NO.52748T104 Page8of 14 Pages Item 1(a). Name of Issuer: Levy Acquisition Corp. (the "Issuer"). Item 1(b). Address of the Issuer's Principal Executive Offices: 444 North Michigan Avenue, Suite 3500 Chicago, IL 60611 Item 2(a). Name of Person Filing This statement is being filed (1) by Moore Capital Management, LP, a Delaware limited partnership ("MCM"), (2) by Moore Equity Strategies, LP, a Bahamian limited partnership (“MES”), (3) by MMF ET Investments, LP, a Bahamian limited partnership (“MMFET”), (4) by Moore Advisors, Ltd., a Bahamian company (“MAL”), (5) by Moore Capital Advisors, L.L.C., a Delaware limited liability company (“MCA”), and (6) by Louis M. Bacon ("Mr. Bacon"), a United States citizen, in his capacity as chairman, chief executive officer and director of MCM.MCM serves as discretionary investment manager to MES and MMFET (collectively, the "Funds").MAL and MCA are co-general partners of each of the Funds.Mr. Bacon is the chairman and director of MCA.This statement relates to Shares (as defined below) held by the Funds.Each of MCM, MES, MMFET, MCA, MAL and Mr. Bacon, in the capacities set forth above, may be deemed to be the beneficial owner of Shares. Item 2(b). Address of Principal Business Office or, if None, Residence: The principal business office of each of MCM, MCA and Mr. Bacon is located at 1251 Avenue of the Americas, New York, New York 10020.The principal business office of each of MES, MMFET and MAL is located at Citco Fund Services (Bahamas) Limited, One Montague Place, 1st Floor, East Bay Street, P.O. Box N-4906, Nassau, Bahamas. Item 2(c). Citizenship: i) MCM is a Delaware limited partnership; ii) MES is a Bahamas limited partnership; iii) MMFET is a Bahamas limited partnership; iv) MAL is a Bahamas limited company; v) MCA is a Delaware limited liability company; and vi) Mr. Bacon is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock, par value $0.0001 per share (the "Shares"). Item 2(e). CUSIP Number: 52748T104 CUSIP NO.52748T104 Page9of 14 Pages Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a). Amount Beneficially Owned: As of the date hereof, each of MCM, MCA, MAL and Mr. Bacon may be deemed to be the beneficial owner of 1,250,000 Shares held by the Funds.As of the date hereof, MES may be deemed to be the beneficial owner of 750,000 Shares.As of the date hereof, MMFET may be deemed to be the beneficial owner of 500,000 Shares. Item 4(b). Percent of Class: As of the date hereof, each of MCM, MCA, MAL and Mr. Bacon may be deemed to be the beneficial owner of 6.7% of the total number of Shares outstanding.As of the date hereof, MES may be deemed to be the beneficial owner of 4.0% of the total number of Shares outstanding.As of the date hereof, MMFET may be deemed to be the beneficial owner of 2.7% of the total number of Shares outstanding. Item 4(c). Number of shares as to which such person has: MCM (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 MES (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 MMFET (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 MAL (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 MCA (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 Mr. Bacon (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 CUSIP NO.52748T104 Page10 of 14 Pages Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owners of more than five percent of the class of securities, check the following []. Item 6. Ownership of More than Five Percent on Behalf of Another Person: The partners of the Funds have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held by the Funds in accordance with their respective ownership interests in the Funds. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below each of the Reporting Persons certifies that, to the best of such person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.52748T104 Page11of 14 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:March 27, 2015 MOORE CAPITAL MANAGEMENT, LP By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MOORE EQUITY STRATEGIES, LP By: Moore Capital Management, LP By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MMF ET INVESTMENTS, LP By: Moore Capital Management, LP By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MOORE ADVISORS, LTD. By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MOORE CAPITAL ADVISORS, L.L.C. By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 LOUIS M. BACON By: /s/ James E. Kaye James E. Kaye Attorney-in-Fact CUSIP NO.52748T104 Page12of 14 Pages EXHIBIT INDEX Page No. A. Joint Filing Agreement, dated as of March 27, 2015, by and between Moore Capital Management, LP, Moore Equity Strategies, LP, MMF ET Investments, LP, Moore Advisors, Ltd., Moore Capital Advisors, L.L.C and Louis M. Bacon 15 B. Power of Attorney, dated as of July 5, 2007, granted by Louis M. Bacon in favor James E. Kaye and Anthony J. DeLuca 16 CUSIP NO.52748T104 Page13of 14 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock, par value $0.0001 per share, of Levy Acquisition Corp. dated as of March 27, 2015, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:March 27, 2015 MOORE CAPITAL MANAGEMENT, LP By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MOORE EQUITY STRATEGIES, LP By: Moore Capital Management, LP By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MMF ET INVESTMENTS, LP By: Moore Capital Management, LP By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MOORE ADVISORS, LTD. By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 MOORE CAPITAL ADVISORS, L.L.C. By: /s/ James E. Kaye James E. Kaye Vice President Date:March 27, 2015 LOUIS M. BACON By: /s/ James E. Kaye James E. Kaye Attorney-in-Fact CUSIP NO.52748T104 Page14of 14 Pages EXHIBIT B POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENT, that I, Louis M. Bacon, hereby make constitute and appoint each of James E. Kaye and Anthony J. DeLuca, acting individually, as my agent and attorney-in-fact for the purpose of executing in my name (a) in my personal capacity or (b) in my capacity as Chairman and Chief Executive Officer of each of Moore Capital Management, LLC and Moore Capital Advisors, LLC and their respective affiliates all documents, certificates, instruments, statements, filing and agreements (“documents”) to be filed with or delivered to any foreign or domestic governmental or regulatory body or required or requested by any other person or entity pursuant to any legal or regulatory requirement relating to the acquisition, ownership, management or disposition of securities or other investments, and any other documents relating or ancillary thereto, including but not limited to, all documents relating to filings with the United States Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of 1933 or the Securities Exchange Act of 1934 (the “Act”) and the rules and regulations promulgated thereunder, including:(1) all documents relating to the beneficial ownership of securities required to be filed with the SEC pursuant to Section 13(d) or Section 16(a) of the Act including, without limitation:(a) any acquisition statements on Schedule 13D or Schedule 13G and any amendments thereto, (b) any joint filing agreements pursuant to Rule 13d-1(f), and (c) any initial statements of, or states of changes in, beneficial ownership of securities on Form 3, Form 4 or Form 5 and (2) any information statements on Form 13F required to be filed with the SEC pursuant to Section 13(f) of the Act. This power of attorney shall be valid from the date hereof until revoked by me. IN WITNESS WHEREOF, I have executed this instrument as of the July 5, 2007. /s/ Louis M. Bacon Louis M. Bacon
